Citation Nr: 0421330	
Decision Date: 08/04/04    Archive Date: 08/09/04

DOCKET NO.  03-19 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to an increased rating for ankylosing 
spondylitis, currently rated 20 percent disabling.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active military service from April 1972 to 
March 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied an increased rating for ankylosing 
spondylitis.  

In his July 2003 substantive appeal, the veteran remarked 
that his arthritis was throughout his entire skeletal system, 
not just his back.  However, a review of the file reveals 
that the veteran has established service connection only for 
a low back disability, not rheumatoid arthritis.  
Nevertheless, his statement may be construed as an informal 
claim for service connection for rheumatoid arthritis.  This 
issue has not been adjudicated by the RO and is not currently 
before the Board.  It is referred to the RO for appropriate 
development.  

A motion to advance this case on the Board's docket, which 
was received by the Board on June 22, 2004, was granted by 
the Board on July 21, 2004, for good cause shown.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2003).  

The issue of entitlement to an increased rating to an 
increased rating for ankylosing spondylitis is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify you if further action is 
required on your part.


REMAND

At the time of the initial grant of service connection, the 
veteran's low back disability was diagnosed as ankylosing 
spondylitis.  It is currently rated by analogy under 
Diagnostic Code 5293, which pertains to intervertebral disc 
syndrome.  Upon VA examination in July 2002, the veteran's 
low back disability was diagnosed as spina bifida occulta of 
the lumbar spine with mild spondylolisthesis.  There was 
partial fusion of the sacroiliac joints, and it was noted 
that he tested positive for the rheumatoid factor.  The 
veteran has argued that his back disability has been rated 
under the incorrect Diagnostic Code.  

The schedular criteria by which intervertebral disc syndrome 
is rated changed during the pendency of the veteran's appeal.  
See 67 Fed. Reg. 54345-54349 (August 22, 2002) (effective 
September 23, 2002), codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293).  Subsequently, the remaining 
Diagnostic Codes pertaining to rating back disabilities were 
also amended.  See 68 Fed. Reg. 51454-51458 (August 27, 2003) 
(effective September 26, 2003), to be codified at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243.  As such, the 
adjudication of the increased rating claim for the service-
connected low back disability must include consideration of 
both the old and the new criteria.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  However, the RO only considered the 
old rating criteria.  

Therefore, the veteran's claim must be remanded for 
consideration under the new diagnostic criteria.  As the 
United States Court of Appeals for Veterans Claims (Court) 
noted in Massey v. Brown, 7 Vet. App. 204 (1994), rating 
decisions must be based on medical findings that relate to 
the applicable rating criteria.  Although the veteran was 
afforded a VA examination in July 2002, the Board finds that, 
in light of the change in rating criteria and the 
inconsistency in the diagnosis of the veteran's low back 
disability, that examination was not complete enough for 
rating purposes.  Accordingly, pursuant to Massey, another VA 
examination should be provided.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The veteran should be requested to 
identify any recent medical treatment for 
his low back (both private and VA).  
Attempts should be made to obtain copies 
of all records associated with such 
treatment.  

2.  The veteran should be scheduled for a 
VA orthopedic examination to ascertain 
the nature and severity of his low back 
disability.  The veteran's claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination.  The examiner should then 
conduct a thorough examination, and all 
appropriate tests should be accomplished.  
In particular, the examiner should 
respond to the following:  

a.  What is/are the appropriate 
diagnosis(es) for the veteran's low 
back disorder?  

b.  What is the veteran's range of 
motion of the lumbar spine for 
forward flexion, backward extension, 
lateral flexion, and lateral 
rotation?

c.  Is there any listing of the 
spine?

d.  Is there a positive 
Goldthwaite's sign?

e.  Is there marked limitation of 
forward bending in the standing 
position?

f.  Is there loss of lateral motion 
with osteoarthritic changes or 
narrowing of joint spaces?

g.  Is there any abnormal mobility 
on forced motion?

h.  Is there narrowing or 
irregularity of the joint space?

i.  Does the veteran have rheumatoid 
arthritis?  

j.  Please describe the number of 
incapacitating episodes (defined as 
a period of acute signs and symptoms 
requiring bed rest and treatment by 
a physician) the veteran has had due 
to his low back disability in the 
past year, and describe how long 
each one lasted. 

k.  Does the veteran's lumbar spine 
exhibit weakened movement, excess 
fatigability, incoordination, or 
pain on use attributable to the 
service connected disability (if 
feasible, the examiner should note 
the degree of additional range of 
motion loss due to these symptoms, 
or more specifically, should note 
the degree of movement at which any 
of such symptoms begin)?

l.  Does pain significantly limit 
functional ability during flare-ups 
or when the lumbar spine is used 
repeatedly over a period of time?

4.  Upon completion of the above, the 
claim should be re-adjudicated.  This 
should include applying the most 
favorable Diagnostic Code pertaining to 
the lumbosacral spine under both the old 
and new diagnostic criteria.  In the 
event that the claim on appeal is not 
resolved to the satisfaction of the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if 
appropriate.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


